Exhibit 10.1
paaltiplogo1a.jpg [paaltiplogo1a.jpg]
2020 Regular Annual LTIP Grant
US Officers


August 13, 2020




«Officer»
«Address»


Re:    Grant of Phantom Units


Dear «Salutation»:


I am pleased to inform you that, subject to the terms hereof, you have been
granted a target number of Phantom Units equal to «LTIP_Grant» as of the above
date pursuant to the Company’s «LTIP_Plan» Long-Term Incentive Plan (the
“Plan”). In addition, in tandem with each Phantom Unit you have been granted a
distribution equivalent right (a “DER”). A DER represents the right to receive a
cash payment equivalent to the amount, if any, paid in cash distributions on one
Common Unit of Plains All American Pipeline, L.P. (“PAA” or the “Partnership”)
to the holder of such Common Unit. The terms and conditions of this grant are as
set forth below.


1.Subject to the further provisions hereof, your Phantom Units shall vest
(become payable in the form of one Common Unit of PAA for each Phantom Unit that
vests) as set forth below. With respect to Tranche 2 and Tranche 3 below, the
actual number of Phantom Units that vest may be lower or higher than the
percentage of target Phantom Units associated with such Tranche.
a.50% of your Phantom Units (“Tranche 1”) will vest on the August 2023
Distribution Date.
b.25% of your Phantom Units (“Tranche 2”) will vest pursuant to the terms and
conditions described in Exhibit A attached hereto.
c.25% of your Phantom Units (“Tranche 3”) will vest pursuant to the terms and
conditions described in Exhibit B attached hereto.
d.Any Tranche 2 or Tranche 3 Phantom Units that are determined not to have
vested as of the August 2023 Distribution Date shall expire effective as of such
date.
2.Subject to the further provisions hereof, your DERs shall vest (become payable
in cash) as follows:
a.The DERs associated with Tranche 1 will begin accruing on the November 2020
Distribution Date and will continue to accrue until the August 2021 Distribution
Date, on which date such accrued but unpaid DERs will vest and be paid in a lump
sum. Beginning on the November 2021 Distribution Date, such vested DERs will be
paid quarterly until the associated Phantom Units vest or are forfeited pursuant
to the terms hereof.
333 Clay Street, Suite 1600 (77002)     ■ P.O. Box 4648 ■ Houston, Texas
77210-4648 ■ 713-646-4100





--------------------------------------------------------------------------------

«Officer»
August 13, 2020
Page 2




b.The DERs associated with Tranches 2 and 3 will begin accruing on the November
2020 Distribution Date and will continue to accrue until the associated Phantom
Units vest or are forfeited pursuant to the terms hereof. Until such time as a
final determination has been made regarding the number of Phantom Units that
have vested for Tranche 2 and Tranche 3, such accruals will be based on the
assumption that the final “Payout Percentage” as determined pursuant to Exhibit
A or Exhibit B, as applicable, equals 100%. Once the final Payout Percentages
and the final number of Phantom Units vesting for Tranche 2 and Tranche 3 have
been determined, such accrued amounts shall be adjusted upward or downward, as
applicable, so that they equal the total amount that would have been accrued in
respect of the DERs associated with such vested Phantom Units had the accrual
been based on such number of vested Phantom Units commencing on the November
2020 Distribution Date. All accrued and unpaid DERs associated with Tranche 2
and Tranche 3 shall be paid on the August 2023 Distribution Date or as soon
thereafter as is administratively practicable.


3.The number of Phantom Units and DERs subject to this award, and with respect
to the Phantom Units comprising Tranche 3, the distributable cash flow level
required for vesting of such Phantom Units, shall be proportionately reduced or
increased for any split or reverse split, respectively, of PAA Common Units, or
any event or transaction having a similar effect.


4.Upon vesting of any Phantom Units, an equivalent number of DERs will expire.
Any such DERs that are payable on the Distribution Date on which the Phantom
Units vest, shall be payable on such Distribution Date prior to their
expiration.





--------------------------------------------------------------------------------

«Officer»
August 13, 2020
Page 3




5.In the event of the termination of your employment with the Company and its
Affiliates for any reason (other than in connection with a Change in Status or
by reason of your death or “disability,” as defined in paragraph 6 below), all
of your then outstanding Phantom Units and DERs shall automatically be forfeited
as of the date of termination; provided, however, that if the Company or its
Affiliates terminate your employment other than as a result of a Termination for
Cause, the following provisions shall apply: (i) if such termination takes place
prior to the first anniversary of the date of this grant, all of your then
outstanding Phantom Units and DERs shall automatically be forfeited as of the
date of termination; and (ii) if such termination takes place after the first
anniversary of the date of this grant, a “pro rata portion” of the target number
of your then outstanding Phantom Units and DERs shall be deemed nonforfeitable
on the date of termination and shall vest on the next following Distribution
Date. The “pro rata portion” of Phantom Units vesting pursuant to clause (ii)
immediately preceding shall be determined by multiplying the target number of
your then outstanding Phantom Units by a fraction equal to the number of days
between the grant date and the date of termination divided by the number of days
between the grant date and the August 2023 Distribution Date (1,096). If the
resulting amount includes a fraction, it will be rounded down to the nearest
whole number.


6.In the event of the termination of your employment with the Company and its
Affiliates by reason of your death or your “disability” (a physical or mental
infirmity that impairs your ability substantially to perform your duties for a
period of eighteen months or that the Company otherwise determines constitutes a
“disability”), the following provisions shall apply: (i) if such termination
takes place prior to the first anniversary of the date of this grant, all of
your then outstanding Phantom Units and DERs shall automatically be forfeited as
of the date of termination; and (ii) if such termination takes place on or after
the first anniversary of the date of this grant, (x) all of your then
outstanding Phantom Units (which shall be equal to the target number of Phantom
Units specified in the first paragraph hereof) shall be deemed nonforfeitable on
the date of termination and shall vest on the next following Distribution Date,
and (y) any DERs associated with such unvested, nonforfeitable Phantom Units
shall not be forfeited on the date of termination, but shall be payable and
shall expire on the next following Distribution Date. As soon as
administratively practicable after the vesting of any Phantom Units pursuant to
this paragraph 6, payment will be made in cash in an amount equal to the Market
Value of the number of Phantom Units vesting.


7.In the event of a Change in Status, (i) all of your then outstanding Phantom
Units (which shall be equal to the target number of Phantom Units specified in
the first paragraph hereof) shall be deemed nonforfeitable on such date and
shall vest on the next following Distribution Date, and (ii) any DERs associated
with such unvested, nonforfeitable Phantom Units shall not be forfeited on such
date, but shall be payable and shall expire on the next following Distribution
Date.





--------------------------------------------------------------------------------

«Officer»
August 13, 2020
Page 4




8.Upon payment pursuant to a DER, the Company will withhold any taxes due from
your compensation as required by law. Upon vesting of a Phantom Unit, the
Company will withhold any taxes due from your compensation as required by law,
which (in the sole discretion of the Company) may include withholding a number
of Common Units otherwise payable to you.


As used herein, (i) the “Company” refers to Plains All American GP LLC; (ii)
“Distribution Date” means the day in February, May, August or November in any
year (as context dictates) that is 45 days after the end of the most recently
completed calendar quarter (or, if not a business day, the closest previous
business day); and (iii) “Market Value” means the average of the closing sales
prices for a Common Unit on the New York Stock Exchange for the five trading
days preceding the then most recent “ex dividend” date for payment of a
distribution by the Partnership.


The phrase “Change in Status” means (A) the termination of your employment by
the Company other than a Termination for Cause, within two and a half months
prior to or one year following a Change of Control (the “Protected Period”), (B)
the termination of your employment by you due to the occurrence during the
Protected Period, without your written consent, of (i) any material diminution
in your authority, duties or responsibilities, (ii) any material reduction in
your base salary, or (iii) any other action or inaction that constitutes a
material breach of this Agreement by the Company, or (C) the termination of your
employment by you as a result of your retirement on terms and timing that are
approved by the CEO. A termination by you pursuant to (B) above shall not be a
Change in Status unless (1) you provide written notice to the Company of the
condition in (B)(i), (ii) or (iii) that would constitute a Change in Status
within 90 days of the initial existence of the condition, and (2) the Company
fails to remedy the condition within the 30-day period following such notice.


The phrase “Change of Control” means, and shall be deemed to have occurred upon
the occurrence of, one or more of the following events:


(i)any Person (other than Plains GP Holdings, L.P. (“PAGP”) and any affiliate of
PAGP that is controlled by PAGP) becomes the beneficial owner, directly or
indirectly (in one transaction or a series of related transactions and whether
by merger or otherwise), of 50% or more of the membership interest in PAA GP
Holdings LLC, a Delaware limited liability company (“PAGP GP”);
(ii)any Person (other than PAGP GP, PAGP or any affiliate of PAGP that is
controlled by PAGP) acquires (in one transaction or a series of related
transactions and whether by merger or otherwise) direct or indirect control of
the general partner interest of PAGP;
(iii)PAGP ceases to retain direct or indirect control (in one transaction or a
series of related transactions and whether by merger or otherwise) of the
general partner of the Partnership; or



--------------------------------------------------------------------------------

«Officer»
August 13, 2020
Page 5




(iv)the consummation of a reorganization, merger or consolidation with, or any
direct or indirect sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Partnership to, one or more Persons (other than PAGP or any affiliates of
PAGP that are controlled by PAGP).


As used in this definition, “Person” shall include any “partnership, limited
partnership, syndicate or other group” constituting a “person” within the
meaning of such terms pursuant to Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended.


The phrase “Termination for Cause” shall mean severance of your employment with
the Company or its Affiliates based on your (i) failure to perform the duties
and responsibilities of your position at an acceptable level as reasonably
determined in good faith by the CEO of the Company, (ii) conviction of or guilty
plea to the committing of an act or acts constituting a felony under the laws of
the United States or any state thereof (or Canada or any province thereof) or
any misdemeanor involving moral turpitude, or (iii) violation of the Company’s
Code of Business Conduct (unless waived in accordance with the terms thereof),
in the case of clauses (i) and (iii), with the specific failure or violation
described to you in writing.


Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Seventh Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P., as
amended (the “Partnership Agreement”).


This award is intended to either (i) qualify as a “short-term deferral” under
Section 409A of the Internal Revenue Code of 1986, as amended, or (ii) comply
with the provisions of Section 409A. If it is determined that any payments or
benefits to be made or provided under this Agreement do not comply with Section
409A, the parties agree to amend this Agreement or take such other actions as
reasonably necessary or appropriate to comply with Section 409A while preserving
the economic agreement of the parties.


By signing below, you agree that the Phantom Units and DERs granted hereunder
are governed by the terms of the Plan. Copies of the Plan and the Partnership
Agreement are available upon request.


    





--------------------------------------------------------------------------------

«Officer»
August 13, 2020
Page 6




Please designate in the space provided below a beneficiary to receive benefits
payable under this grant in the event of your death. Unless you indicate
otherwise by checking the box below, the named beneficiaries on this form will
serve as your beneficiaries for all previous LTIP grants. In addition, please
execute and return a copy of this grant letter to me and retain a copy for your
records.


PLAINS ALL AMERICAN PIPELINE, L.P.


By:    PAA GP LLC, its general partner
By:    PLAINS AAP, L.P., its sole member
By:    PLAINS ALL AMERICAN GP LLC, its general partner




By:    ______________________________
Name:    Jim Tillis
Title:    Vice President – Human Resources






_____________________________
«Officer»


Target Number of Phantom Units:      «LTIP_Grant»    


Dated: _______________________




Beneficiary Designation

Primary Beneficiary NameRelationshipPercent (Must total 100%)Secondary
Beneficiary NameRelationshipPercent (Must total 100%)





 Check this box only if this beneficiary designation does not apply to prior
grants.








--------------------------------------------------------------------------------



Exhibit A


Tranche 2 Vesting Terms
(Total Shareholder Return)


1.General. Consistent with the Company’s pay for performance philosophy and in
order to more closely align the interests of management with the interests of
investors, a portion of your Phantom Units will vest based on PAA’s total
shareholder return (“TSR”) compared to the TSR of a peer group as described
below. TSR, which will be calculated using data from Bloomberg, is a primary
long-term measure of PAA’s performance.
2.Vesting and Payout. As soon as administratively feasible following the close
of the three-year period ending on June 30, 2023 (the “Performance Period”), the
Compensation Committee shall determine and certify the TSR Payout Percentage (as
defined below). The Compensation Committee shall make such determination based
on a scaled payout range of between 0% and 200% as provided in the table below
(the specific payout percentage is referred to as the “TSR Payout Percentage”)
based on PAA’s TSR ranking at the end of the Performance Period compared to the
TSR ranking of the various companies included in the PAA Peer Group described
below. If PAA’s absolute TSR is within 50 basis points of the TSR of one or more
peer group comparators (i.e., 50 basis points higher or lower), PAA and such
comparator(s) shall be deemed to have the same rank and the TSR Payout
Percentage shall be equal to the average of the TSR Payout Percentages
associated with the relevant rankings as set forth in the table below. If PAA’s
absolute TSR at the end of the Performance Period is less than 0% and the TSR
Payout Percentage is greater than 100%, (i) a TSR Payout Percentage above 125%
will be reduced by 25 gross percentage points, and (ii) a TSR Payout Percentage
between 100% and 125% will be reduced to 100%. The number of Tranche 2 Phantom
Units vesting will be determined by multiplying your target number of Tranche 2
Phantom Units by the TSR Payout Percentage as certified by the Compensation
Committee. If the resulting amount includes a fraction, it will be rounded down
to the nearest whole number.



PAA TSR Ranking vs. PAA Peer Group
TSR Payout
Percentage
1200.0%2200.0%3185.6%4171.5%5157.1%6142.9%7128.5%8114.4%9100.0%1087.6%1175.0%1262.6%1350.0%1437.6%1525.0%160%170%



A-1

--------------------------------------------------------------------------------



Illustrative Examples (based on an assumed target number of Tranche 2 Phantom
Units of 1,000):



PAA TSR Ranking vs. PAA Peer Group
TSR Payout Percentage / Number of Units Vesting
(impact of negative absolute TSR)
#1 or #2200% / 2,000 units#5157.1% / 1,571 units#5, but PAA’s absolute TSR is
less than 0%132.1% / 1,321 units (TSR Payout Percentage reduced by 25 percentage
points)#8114.4% / 1,144 units#8, but PAA’s absolute TSR is less than 0%100% /
1,000 units (TSR Payout Percentage reduced from 114.4% to 100%)#9100% / 1,000
units (performance at Target)#1350% / 500 units#16 or #170% / 0 units



3.PAA Peer Group (2020-2023 Performance Period):



Company NameTickerEnterprise Products Partners LPEPDKinder Morgan Inc.KMIThe
Williams Companies Inc.WMBMPLX LPMPLXEnergy Transfer LPETONEOK Inc.OKEMagellan
Midstream Partners LPMMPPhillips 66 Partners LPPSXPTarga Resources Corp.TRGPDCP
Midstream LPDCPTC Pipelines LPTCPHolly Energy Partners LPHEPNuStar Energy
LPNSEnLink Midstream LLCENLCAlerian MLP Total Return IndexAMZXS&P 500 IndexSPX

A-2

--------------------------------------------------------------------------------





In the event any member of the PAA Peer Group files for bankruptcy, liquidates
or reorganizes under the United States Bankruptcy Code or other applicable
bankruptcy law, such entity shall remain in the PAA Peer Group but shall be
deemed to have a TSR of -100% for purposes of calculating the TSR Payout
Percentage. If any member of the PAA Peer Group is acquired by an unrelated
entity before the end of the Performance Period, such member shall be removed
from the PAA Peer Group for purposes of calculating the TSR Payout Percentage.
The Compensation Committee shall have discretionary authority to replace such
member for purposes of calculating the TSR Payout Percentage. In all other cases
involving merger, reorganization or other material change in ownership, legal
structure or business operations of any member of the PAA Peer Group, including
acquisition by a related entity before the end of the Performance Period, the
Compensation Committee shall have authority to retain, remove or replace such
member for purposes of calculating the TSR Payout Percentage. In connection with
any change to the PAA Peer Group, the Compensation Committee shall also have
authority to make related adjustments to the rankings and TSR Payout
Percentages.


A-3


--------------------------------------------------------------------------------



Exhibit B


Tranche 3 Vesting Terms
(Cumulative DCF with Leverage Modifier)


1.General. Consistent with the Company’s pay for performance philosophy and in
order to more closely align the interests of management with the interests of
investors, a portion of your Phantom Units will vest based on PAA’s cumulative
distributable cash flow (“DCF”) per common unit equivalent (“CUE”) over a
three-year period as described below. PAA’s ability to sustain and increase DCF
is a primary long-term measure of PAA’s performance and is consistent with PAA’s
overall financial strategy. The final payout calculation will be subject to
modification based on leverage levels at the end of the Performance Period; the
purpose of the potential leverage modifier is to insure that DCF performance
remains tied to leverage levels assumed in PAA’s long term plan as of the grant
date (the “Grant Date Plan”).
2.Vesting and Payout. As soon as administratively feasible following the close
of the three-year period ending on June 30, 2023 (the “Performance Period”), the
Compensation Committee shall determine and certify the DCF Payout Percentage (as
defined below). The Compensation Committee shall make such determination based
on a scaled payout range between 0% and 200% as provided in the table below (the
specific payout percentage is referred to as the “DCF Payout Percentage”) based
on PAA’s cumulative DCF per CUE over the Performance Period. If PAA’s cumulative
DCF per CUE at the end of the Performance Period is between any two of the
stated amounts in the table below, the DCF Payout Percentage will be
interpolated between the two levels. The DCF Payout Percentage may be adjusted
upward or downward by +/- 50 percentage points (the “Leverage Modifier”) based
on PAA’s leverage ratio (long-term debt to adjusted EBITDA as calculated
pursuant to PAA’s senior unsecured revolving credit facility) as of June 30,
2023 compared to the leverage ratio assumed in the Grant Date Plan. The Leverage
Modifier will be applied as follows:
(i)if the leverage ratio as of June 30, 2023 is between 3.4x and 3.7x, there
will be no adjustment to the DCF Payout Percentage;
(ii)if the leverage ratio as of June 30, 2023 is higher than 3.7x, the DCF
Payout Percentage will be reduced by 50 gross percentage points; and
(iii)if the leverage ratio as of June 30, 2023 is lower than 3.4x, the DCF
Payout Percentage will be increased by 50 gross percentage points (subject to a
200% cap).



Cumulative DCF Per CUE Over the Performance PeriodDCF Payout Percentage$6.75
(112.5% of target)200%$6.5625175%$6.3750150%$6.1875125%$6.00
(target)100%$5.8575%$5.7050%$5.5525%$5.40 (90% of target)0%



B-1

--------------------------------------------------------------------------------



Note: Both the cumulative DCF per CUE targets set forth in the table above and
the leverage ratios referenced above are based on the Grant Date Plan, excluding
the earnings and leverage impacts of potential asset sales (other than asset
sales under contract as of the grant date). Accordingly, when calculating the
DCF Payout Percentage, the following adjustments will be made:
(a)the cumulative DCF per CUE target for the Performance Period as set forth in
the table above will be adjusted downward to account for the loss of earnings
assumed in the Grant Date Plan for any divested assets, net of avoided interest
expense allocable to the divested assets (calculated based on an assumption that
100% of the net sales proceeds from such divestitures are used to reduce debt);
and
(b)with respect to any divested assets that were included as divestitures in the
Grant Date Plan, the leverage ratio target will be adjusted to reflect the
leverage impact of any such divested assets based on the assumptions originally
set forth in the Grant Date Plan.
In addition, for the Leverage Modifier, the leverage ratio calculation will be
adjusted up or down as appropriate to neutralize the impact on leverage of any
DCF per CUE over or under performance that has already been taken into account
in determining the final amount of cumulative DCF per CUE during the Performance
Period (with the goal of isolating the balance sheet impact of other actions
such as timing and amount of asset sales, amount of capital expenditures, etc.).
The number of Tranche 3 Phantom Units vesting will be determined by multiplying
your target number of Tranche 3 Phantom Units by the DCF Payout Percentage as
certified by the Compensation Committee. If the resulting amount includes a
fraction, it will be rounded down to the nearest whole number.
Illustrative Examples (based on an assumed target number of Tranche 3 Phantom
Units of 1,000):



PAA Cumulative DCF per CUE Over the Performance PeriodLeverage Ratio as of June
30, 2023
DCF Payout Percentage / Number of Units Vesting
(Impact of Leverage Modifier)
$6.753.55x200% / 2,000 units (no adjustment to DCF Payout
Percentage)$6.753.75x150% / 1,500 units (DCF Payout Percentage reduced by 50
percentage points)$6.753.25x200% / 2,000 units (DCF Payout Percentage capped at
200%)$6.003.55x100% / 1,000 units (no adjustment to DCF Payout
Percentage)$6.003.75x50% / 500 units (DCF Payout Percentage reduced by 50
percentage points)$6.003.25x150% / 1,500 units (DCF Payout Percentage increased
by 50 percentage points)$5.403.55x0% / 0 units (no adjustment to DCF Payout
Percentage)$5.403.75x0% / 0 units (no adjustment to DCF Payout
Percentage)$5.403.25x50% / 500 units (DCF Payout Percentage increased by 50
percentage points)



B-2